Citation Nr: 9910080	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back condition. 

4.  Entitlement to service connection for a leg condition. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a foot condition. 

7.  Entitlement to service connection for an ankle condition. 

8.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in April, May, and September 1996 and 
August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The rating 
decision in April 1996 denied service connection for hearing 
loss and tinnitus, and found that the veteran's claims for 
service connection for a back condition, a leg condition, 
headaches, a foot condition, an ankle condition, and PTSD 
were not well grounded.  A rating decision in May 1996 found 
that the claim for PTSD was not well grounded.  By rating 
decision in September 1996, service connection for PTSD was 
granted, and a 30 percent evaluation was assigned, and a 
total rating based on individual unemployability was denied.  
By rating decision in August 1997, the rating for PTSD was 
increased to 70 percent.  

The Board notes that in a letter dated in August 1997, the 
veteran, through his attorney, requested a new compensation 
examination, alleging that the April 16, 1997 VA examination 
for PTSD was not adequate for rating purposes, and stated 
that, if the RO determined that a new examination was not 
required, he wished to appeal that decision and requested a 
Statement of the Case on that issue.  However, this issue -- 
entitlement to a new compensation examination -- is an 
ancillary issue to the veteran's underlying claim of 
entitlement to an increased evaluation for PTSD; it is not a 
separately appealable issue.  A determination that a new 
examination is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's attorney's 
procedural and "duty to assist" contentions is included 
within the present appeal, and does not require a separate 
Notice of Disagreement, Statement of the Case, Substantive 
Appeal, or Supplemental Statement of the Case on this issue.  
In the discussion below as part of the claim currently on 
appeal, the Board has addressed the veteran's contentions 
regarding this ancillary issue.  Likewise, the Board notes 
the veteran's contention on a VA Form 9 that an issue 
currently on appeal was "entitlement to an [sic] adequate 
reasons and bases."  A determination of the adequacy of 
reasons and bases may be contested only as part of an appeal 
on the merits of the decision rendered on the primary issue. 

The Board also notes that the veteran's attorney, in a 
December 1997 letter, prior to the exhaustion of the 
veteran's administrative and judicial remedies as to his 
current increased evaluation claim, has requested that VA 
"reopen a claim for an increase in his service connected 
disability."  Since the request was received subsequent to a 
perfected appeal on the issue of an increased evaluation for 
PTSD, and did not include new evidence of an increase in 
severity of the veteran's service-connected PTSD, the Board 
construes this statement to be continuing disagreement with 
the appealed decision, or as a statement in support of the 
original increased evaluation claim.

In the December 1997 letter, the veteran's attorney stated 
that his letter was a Notice of Disagreement with the 
December 1997 Statement of the Case.  The United States Court 
for the Federal Circuit has held that a document filed 
subsequent to a valid Notice of Disagreement which merely 
joined new arguments, but addressed the same element of the 
issue on appeal, was not a valid Notice of Disagreement, as 
"there can only be one valid [Notice of Disagreement] as to 
a particular claim."  Hamilton v. Brown, 39 F.3d 1574, 1586 
(Fed.Cir. 1994).  The Notice of Disagreement (in letter form) 
to the issue of a total rating based on individual 
unemployability due to service-connected disabilities was 
submitted in October 1996, subsequent to the September 1996 
denial of a total rating, and a Statement of the Case was 
issued by the RO in December 1997.  A Statement of the Case 
had already been issued in December 1997 at the time of the 
attorney's subsequent request for a Statement of the Case.  
Thus, the attorney's December 1997 letter merely constituted 
additional argument on the same claim, continuing 
disagreements with the appealed decision, or could be 
construed as a Substantive Appeal on the issue, but is not a 
Notice of Disagreement. 

In a letter dated October 1996, the veteran's attorney 
requested service connection for, among other conditions, 
bronchitis.  In subsequent submissions, the representative 
and his attorney refer to the issue of bronchitis as being an 
issue currently on appeal.  Service connection for bronchitis 
was denied by a rating decision in April 1971.  As the 
veteran did not enter notice of disagreement with that 
decision within one year, that decision became final, and new 
and material evidence will be required to reopen a claim of 
entitlement to service connection for bronchitis.  The issue 
of whether new and material evidence has been presented to 
reopen the claim of service connection for bronchitis, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration.

In addition, in a VA Form 9's on appeal dated in December 
1997, the veteran stated, erroneously, that a separate issue 
on appeal was entitlement to an advisory medical opinion, 
though he did not state with reference to which issue such 
opinion was warranted, nor has he alleged in what manner the 
evidence is of such medical complexity or controversy so as 
to warrant such opinion.  38 C.F.R. § 3.328 provides that, 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction.  This is an ancillary issue to the veteran's 
underlying claim(s) and is not a separately appealable issue.  
As noted, in this case, the veteran has not even stated which 
claim or claims on appeal is alleged to involve such medical 
complexity or controversy to warrant and advisory medical 
opinion.  Nevertheless, the Board sought from the Veteran's 
Health Administration (VHA) an opinion regarding the etiology 
of the veteran's current hearing loss and reported tinnitus, 
but does not find that the evidence of record is otherwise so 
medically complex or controversial so as to warrant an 
independent medical opinion. 


FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to exposure to 
acoustic trauma in service.

2.  Tinnitus is causally related to exposure to acoustic 
trauma and bilateral hearing loss in service.

3.  There is no competent evidence of record to demonstrate a 
disease of, or injury to, the veteran's back, leg, foot, 
ankle, or head during service, and no competent evidence of 
headaches during service.

4.  There is no competent medical evidence of record to 
demonstrate a nexus between a disease or injury during 
service and the veteran's currently diagnosed back, leg, 
foot, and ankle conditions, or claimed headaches. 

5.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in the 
areas of family relationships, judgment, thinking, and mood, 
due to such symptoms as: irritability, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships; PTSD is productive of not more than severe 
industrial impairment.

6.  The veteran's service-connected disability consists of 
PTSD, evaluated as 70 percent disabling.

7.  The veteran has completed high school, worked during 
service as an ordnance mechanic, has worked after service as 
a cook and in food service, a custodian, for several years as 
a student union manager until 1996, and most recently worked 
at a courthouse.  

8.  The veteran's service-connected disability of PTSD is not 
of sufficient severity as to preclude him from engaging in 
all types of substantially gainful employment consistent with 
his education and occupational background. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107; 38 C.F.R. § 3.303. 

3.  The veteran's claims of entitlement to service connection 
for a back condition, a leg condition, headaches, a foot 
condition, and an ankle condition are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (1998). 

5.  The requirements for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1998).

The United States Court of Veterans Appeals (Court) has 
established criteria for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that he has hearing loss, tinnitus, a 
back condition, a leg condition, headaches, a foot condition, 
and an ankle condition that are causally related to service.  

A.  Hearing loss and Tinnitus

Initially, the Board notes that the veteran has presented 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus that are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims on these issues that are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

In a letter dated in May 1996, the veteran's attorney 
requested a new examination based upon an inadequate 
examination, without specifying which examination he was 
referring to.  As it appears that the April 1996 VA 
audiological examination is the only compensation examination 
of record prior to that date, it appears the reference is to 
this examination.  The April 1996 VA compensation examination 
included a partial history by the veteran, to include 
acoustic trauma in service, and a current audiological 
examination.  Upon the Board's request, the Veterans Health 
Administration (VHA) conducted a review of the medical 
record/claims file and offered medical opinions regarding 
etiology of the veteran's current hearing loss disability.   
The additional argument in this letter regarding the rate of 
cases remanded from the Board to the RO's is not relevant to 
this particular veteran's case.  

In evaluating issues of service connection, due consideration 
shall be given to the places, types, and circumstances of the 
veteran's service as shown by the service record, the 
official history of each organization in which the veteran 
served, medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154.

Impaired hearing will be considered a disability when at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 is at least 40 decibels, when the 
thresholds for at least three of these frequencies are 26 
decibels or greater, or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reflect that at the service entrance 
examination in February 1966, pure tone thresholds, in 
decibels (ISO converted from ASA), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
30
10
10
15
10

At the service separation examination in May 1970, hearing 
was recorded as normal, based on a spoken and whispered voice 
test, though audiometric testing was not conducted.  In this 
regard, the Court, in interpreting 38 C.F.R. § 3.385, has 
stated that "the regulation does not in and of itself rule 
out an award of service connection due to the absence of 
results of an in-service audiometric examination capable of 
being compared with the regulatory pure tone and speech 
recognition criteria....Therefore, the provisions of 
38 C.F.R. § 3.385 do not serve as a bar to service 
connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).   

While 38 U.S.C.A. §§ 1110 and 1112 provide for a presumptive 
service connection for hearing loss compensable to a degree 
of 10 percent or more within one year from service 
separation, this presumptive period does not preclude a 
finding of direct service connection where the 10 percent 
threshold is not crossed within a one year post-service 
period.  See Hensley v. Brown, 5 Vet.App. 155 (1993).  

The Court has also held that a veteran may establish the 
required nexus between his current hearing loss and his term 
of military service if he can show that his hearing loss 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 
Vet.App. 352 (1992).  In this case, the veteran claims that 
his current bilateral hearing loss is etiologically related 
to acoustic trauma in service.  The record reflects that, 
during a VA audiological examination in April 1996, the 
veteran reported he had ear infections and treatment as a 
child, that he spent nine months in Vietnam on river patrol 
boats, and was exposed to noise from machine guns, artillery, 
grenades and grenade launchers, explosives, and light anti-
tank weapons.  At this April 1996 audiological examination, 
pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
40
LEFT
10
20
20
30
40

The test results were summarized a mild to moderately-severe 
sensorineural loss (from 4000 to 8000 Hertz) in the right 
ear, and a mild to moderately-severe sensorineural loss (from 
3000 to 8000 Hertz) in the left ear.  As the evidence shows 
that the veteran currently has a 40 decibel hearing loss 
bilaterally at the 4000 hertz range, he currently has hearing 
loss disability in accordance with the controlling 
regulation.  38 C.F.R. § 3.385.  

With regard to the relationship between the veteran's current 
bilateral hearing loss disability and reported exposure to 
acoustic trauma in service, the examiner at the 1996 VA 
audiological examination stated that the veteran's hearing 
loss was "consistent with" his history of noise exposure.  
In a medical opinion by the VHA, dated in September 1998, the 
VA medical expert concluded that the nature of the veteran's 
bilateral high frequency hearing loss was consistent with a 
noise-induced hearing loss, that it was likely that the 
hearing loss was caused by acoustic trauma, and that it was 
not likely that the veteran's hearing loss was due to a 
natural progression.  

The Board has considered the time, place, and circumstances 
of the veteran's service and finds that the veteran would 
have been exposed to the acoustic trauma of various weaponry 
during his tour in Vietnam.  38 U.S.C.A. § 1154.  Based on 
this history presented at the VA examination, the examiner's 
diagnosis included bilateral hearing loss "consistent with" 
his history of noise exposure.  In addition, the VHA opinion 
also concluded that the veteran's bilateral hearing loss was 
most likely caused by acoustic trauma.  Based on this 
evidence, the Board finds that service connection for 
bilateral sensorineural hearing loss is warranted.  

The veteran also contends that tinnitus began in service and 
has been continuous since then.  During a VA audiological 
examination in April 1996, the veteran reported a constant 
bilateral high-pitched and bothersome tinnitus which began in 
service.  The examiner at the April 1996 VA audiological 
examination stated that the veteran's report of tinnitus was 
"consistent with" his hearing loss and history of noise 
exposure.  During a VA compensation examination in July 1996, 
the veteran reported a history of constant tinnitus since the 
1970's in Vietnam, and that he had received no treatment for 
that.  The diagnosis was bilateral tinnitus by history.  

The Board finds that the veteran's subjective complaints of 
tinnitus are consistent with the history of noise exposure in 
service.  This conclusion is supported by the April 1996 VA 
medical opinion that the veteran's report of tinnitus was 
"consistent with" his hearing loss and history of noise 
exposure.  Therefore, resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
tinnitus is also warranted. 

B.  Back, leg, headache, foot, ankle conditions

The veteran contends that he currently has a back condition, 
a leg condition, headaches, a foot condition, and an ankle 
condition that are causally related to service.  However, 
there is no competent evidence of record to demonstrate a 
disease of, or injury to, the veteran's back, leg, foot, 
ankle, or head during service, and no competent evidence of 
headaches during service.  Service medical records are 
negative for a back, leg, foot, or ankle conditions, or 
headaches.  At the service separation examination in May 
1970, the veteran's head, feet, lower extremities, and spine 
were clinically evaluated as normal.  

Additionally, there is no competent medical evidence of 
record to demonstrate a nexus between a disease or injury 
during service and the veteran's currently diagnosed back, 
leg, foot, and ankle conditions, or claimed headaches.  On an 
application for compensation received in March 1971, the 
veteran claimed service connection for various conditions, 
but back, leg, foot, and ankle conditions, and headaches, 
were not listed among them.  On an application for 
compensation received in January 1996, the veteran claimed 
service connection for back, leg, foot, and ankle conditions, 
and headaches, but failed to state the date of onset, and 
listed no treatment by a physician for these conditions, and 
no other persons who knew about these claimed conditions.  

During a VA compensation examination in July 1996, the 
veteran complained of constant pain in his feet, heels, and 
ankles since the mid-1980's, which had been treated by a 
private physician; and of right knee pain and stiffness.  
Examination revealed that the veteran was very obese, had 
mild osteoarthritic exostoses of the right and left knees, 
normal strength and range of motion of the feet and ankles, 
pain in both ankles to palpation and range of motion, and 
pain over the bottom of both calcanea.  The diagnoses were 
osteoarthritis of the feet and ankles, symptomatic calcaneal 
spurs, and plantar fasciitis.  The examiner did not offer a 
medical opinion to relate these conditions to service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).

Even assuming the credibility of the veteran's reported onset 
of these conditions in the mid-1980's (for the purposes of 
determining whether these claims for service connection are 
well grounded), the evidence of record does not contain this 
required medical nexus opinion, but only shows that the 
claimed conditions began in the mid-1980's, notably over 10 
years after service separation.  It is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  Lay contention does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Board finds that the 
veteran's claims of entitlement to service connection for a 
back condition, a leg condition, headaches, a foot condition, 
and an ankle condition are not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran's attorney representative, in various letter 
statements, has propounded a series of procedural objections 
essentially concerning the duty to assist found in 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.159, although it is 
unclear whether the objections refer specifically to the 
examination for the issues which the Board has herein found 
to be not well grounded.  Section 3.159, being somewhat more 
explanatory than § 5107(a), provides that "although it is 
the responsibility of any person filing a claim for a benefit 
administered by VA to submit evidence sufficient to justify a 
belief in a fair and impartial mind that the claim is well 
grounded, the VA shall assist a claimant in developing the 
facts pertinent to his or her claim.  This requirement to 
provide assistance shall not be construed as shifting from 
the claimant to VA the responsibility to produce necessary 
evidence." (italics added)  Accordingly, absent a well-
grounded claim there is no duty to assist.  The United States 
Court of Appeals for the Federal Circuit, in the recent case 
of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), held that 
only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See 
Epps, p. 1468-69. 

The relevant regulation provides that, where a claim for 
disability compensation is well grounded, but the medical 
evidence is not adequate for rating purposes, a VA 
examination will be conducted.  38 C.F.R. § 3.326 (1998).  
However, the veteran has not presented a well-grounded claim 
for service connection on the stated issues; there is, 
therefore, no duty to assist the veteran, to include an 
additional VA compensation examination.  See Slater v. Brown, 
9 Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 
(1996).  

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997). 

II.  Increased Evaluation for PTSD

Initially, the Board notes that the veteran has presented a 
claim for an increased evaluation for PTSD that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Court 
has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well-grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, in a 
letter dated in August 1997, the veteran's attorney stated 
that the April 16, 1997 examination for PTSD was inadequate 
for rating purposes and requested a new examination.  As to 
the request for a new VA compensation examination, 38 C.F.R. 
§ 3.326 provides that where there is a well-grounded claim 
for increase but medical evidence accompanying the claim is 
not adequate for rating purposes, a VA examination will be 
authorized.  Section 3.327 provides that, in general, 
reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  

The Board finds that none of the medical issues presented in 
the veteran's increased evaluation claim for PTSD involves 
medical evidence accompanying the claim which is not adequate 
for rating purposes or involves a situation of material 
change in disability or that the current rating is incorrect.  
The April 16, 1997 VA report of PTSD examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a mental status 
examination, and offered diagnoses, with additional 
discussion regarding the current level of psychiatric 
disability, and assigned a General Assessment of Functioning 
(GAF) score.  For these reasons, the Board finds the April 
16, 1997 VA examination for PTSD to be adequate for rating 
purposes.  

The Board notes that no evidence has been submitted in 
support of any contention that the VA examination was 
inadequate.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  Significantly, no medical evidence has been 
introduced which disagrees with the examination findings by 
the VA health professionals. 

With regard to use of the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), the 
Board observes that the DSM-IV has been adopted by VA.  
Therefore, the Board has placed no reliance on reference to 
the criteria of the third edition (DSM-III or DSM-III-R).  
See Cohen v. Brown, 10 Vet. App. 128 (1997). 

With regard to the issue of an increased rating for PTSD, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed by the rating 
specialist, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 70 percent 
evaluation encompassed severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or demonstrable 
inability to obtain or retain employment, a 100 percent 
evaluation is warranted.  The Court has held that the 
criteria for the 100 percent schedular evaluation under the 
regulations in effect prior to November 7, 1996 provide three 
independent bases for assignment of a 100 percent schedular 
evaluation for a psychiatric disorder.  See Johnson v. Brown, 
7 Vet. App. 95, 97-99 (1994).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
anxiety neurosis and PTSD, as set forth in 38 C.F.R. § 4.125 
to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  See also Rhodan v. West, No. 96-1080 (U.S. Vet. App. 
Dec. 1, 1998) (revised mental disorder rating schedule does 
not apply prior to November 7, 1996).  The Board notes that 
the RO has evaluated the veteran's claim under both the old 
criteria as well as the revised regulations. 

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD will be evaluated in accordance 
with the General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130 (1998).  Under that formula, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

The record reflects that a rating decision in September 1996 
granted service connection for PTSD, evaluated as 30 percent 
disabling from December 1995.  An August 1997 rating decision 
during appeal granted a 70 percent evaluation.  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, applicable to PTSD, the evidence does 
not demonstrate that a higher rating is warranted.  The 
evidence reflects that the veteran's PTSD is primarily 
manifested by occupational and social impairment with 
deficiencies in the areas of family relationships, judgment, 
thinking, and mood, due to such symptoms as: irritability, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  While the veteran has near-
continuous depression, the evidence does not reflect that it 
affects his ability to function independently, appropriately 
and effectively.  A June 1996 psychiatric report by a private 
physician, David Parrish, M.D., resulted in a diagnosis of 
moderately severe dysthymia, but diagnosed that the evidence 
was not sufficient to relate this to the veteran's service-
connected PTSD.  

The criteria attributable to the veteran's service-connected 
PTSD is encompassed by the currently assigned 70 percent 
rating for PTSD.  During the most recent VA compensation 
examination in April 1997, the veteran reported difficulty 
with sleep and nightmares, irritability and anger directed 
toward family members, loss of interest in activities, and 
impaired memory and judgment, and flashbacks.  Examination 
revealed a blunted affect, anger, intermittent and impaired 
judgment, and dysphoria.  The diagnoses included chronic 
severe PTSD, recurrent moderate-to-severe and fluctuating 
depression, and possible dysthymic disorder related to PTSD.  
The Global Assessment of Functioning (GAF) score was 35, with 
GAF score during the previous year of 60-65.  An August 1996 
VA compensation examination resulted in diagnoses of chronic 
severe PTSD, moderate-to-severe recurrent major depression, 
and possible dysthymic disorder.  

The veteran's PTSD is not manifested by other symptomatology 
encompassed by a 70 percent evaluation under the revised 
criteria, to include suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  While the veteran has paranoid features, this has 
been associated with his non-service-connected personality 
disorder.  While he reported suicidal thoughts in the past, 
he did not complain of such at the most recent examination.  
38 C.F.R. § 4.130. 

The symptomatology attributable to the veteran's PTSD does 
not more nearly approximate the criteria for a 100 percent 
evaluation.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; or memory loss 
for names of closest relatives, own occupation, or own name.  
Id.

The Board notes that examinations in August 1996 and April 
1997 assigned a GAF score of 35, although such examinations 
included the diagnoses of mixed substance abuse in remission, 
and a personality disorder not otherwise specified, with 
avoidance and paranoid and self-defeating features, for which 
service connection has not been established.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF of 35 is defined 
as "Some impairment in reality testing or communication . . . 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood"  While a GAF 
score of 35 includes "serious" impairment in occupational 
functioning, the GAF is based on all psychiatric disorders, 
to include, in this veteran's case, the non-service-connected 
personality disorder.  However, disability compensation for 
personality disorders is specifically prohibited by 
regulation.  38 C.F.R. §§ 3.303(c), 4.9 (1998); VAOPGCPREC 2-
97.  

The additional evidence of record does not demonstrate 
symptomatology to warrant an increased rating.  A March 1996 
psychiatric report by a private physician, Yaron Zedek, M.D., 
while noting reported problems in the past with dysthymia, 
resulted in a diagnosis that the veteran did not have a 
psychiatric disorder.  A June 1996 psychiatric report by a 
private physician, David Parrish, M.D., resulted in a 
diagnosis of chronic moderate PTSD, and that the veteran had 
a substance dependence and abuse disorder.  However, 
disability compensation for substance abuse is specifically 
prohibited by regulation.  38 C.F.R. §§ 3.301(a), (c)(2), 
3.303(c) (1998); VAOPGCPREC 2-97.  Dr. Parrish also assessed 
that the veteran had moderately severe dysthymia, but 
diagnosed that the evidence was not sufficient to relate this 
to the veteran's service-connected PTSD.  A disability 
determinations physical in July 1996 noted the diagnoses of 
PTSD, depression, and anxiety, and noted a flat affect. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, the symptomatology 
attributable to the veteran's service-connected PTSD is 
likewise encompassed by the 70 percent rating for severe 
industrial impairment.  This includes impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
The veteran's PTSD is not manifested by other symptomatology 
encompassed by a 70 percent evaluation under the revised 
criteria, to include suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  While the veteran has paranoid features, this has 
been associated with his non-service-connected personality 
disorder.  While he reported suicidal thoughts in the past, 
he did not complain of such at the most recent examination.  
38 C.F.R. § 4.130. 

The symptomatology attributable to the veteran's PTSD does 
not more nearly approximate the criteria for a 100 percent 
evaluation.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; or memory loss 
for names of closest relatives, own occupation, or own name.  
Id.

The veteran's PTSD does not meet the criteria under the 
rating criteria in effect through November 6, 1996 to warrant 
a 100 percent rating.  The evidence does not demonstrate that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or demonstrable inability to obtain or 
retain employment.  Therefore, the Board finds that an 
increased evaluation under this criteria is not warranted. 

Based on this evidence, the Board finds that the veteran's 
PTSD does not meet the criteria for more than severe 
industrial impairment.  For the reasons set forth above, the 
Board believes that the clinical evidence pertinent to the 
veteran's  psychiatric disability warrants a disability 
rating of 70 percent, but no higher at this time.  

III.  Total Disability

The issue is whether the veteran's service-connected 
disability of PTSD precludes him from securing or following a 
substantially gainful employment.  A total disability rating 
may be assigned where the schedular rating is less than total 
when it is found that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  In the instant case, the veteran's service-
connected disability is rated at 70 percent disabling.  

As the above analysis indicates, the veteran's PTSD is 
productive of occupational and social impairment with 
deficiencies in the areas of family relationships, judgment, 
thinking, and mood, due to such symptoms as: irritability, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships; PTSD is productive of not more than 
severe industrial impairment.  Such symptomatology is 
encompassed by the assigned 70 percent evaluation for PTSD.   

The evidence of record shows that the veteran has completed 
high school, worked during service as an ordnance mechanic, 
has worked after service as a cook and in food service, part-
time as a custodian, worked for several years as a student 
union manager until 1996, and, most recently, was working at 
a courthouse.  On an application for compensation in January 
1996, the veteran indicated that he was working.  On an 
Application for Increased Compensation Based on 
Unemployability, dated in June 1996, the veteran claimed that 
he was unemployable due to his service-connected disability.  
However, in a separate section of the application, he 
reported that both PTSD and bilateral problems with his feet 
were the disabilities which prevented him from securing or 
following any substantially gainful employment.  At a VA 
examination in July 1996, the veteran presented an 
occupational history of having worked as a part-time 
custodian from September 1995 to the present, working as a 
student union manager from September 1989 to May 1996, and as 
a cook at a restaurant from August 1988 to September 1989.  
At a VA compensation examination in August 1996, the veteran 
reported that his food service job at the college was 
eliminated.  The veteran indicated to the Social Security 
Administration (SSA) that his disability was due to multiple 
disorders in addition to PTSD and depression/anxiety, 
including foot, ankle, and knee problems, and hearing loss.  
At a VA compensation examination in August 1996, the veteran 
reported that his job position had been eliminated.  At a VA 
compensation examination in April 1997, the veteran reported 
that he had a job at a courthouse. 

While Social Security disability benefits were granted, 
effective November 1996, the determination was based in part 
on the veteran's non-service-connected disorders, including 
exogenous obesity, osteoarthritis of the knees, feet, and 
ankles, calcaneal spurs, intermittent diarrhea, and a scar 
residual to right lower leg burn and skin graft.  The veteran 
also has non-service-connected plantar fasciitis and 
bilateral tinnitus and hearing loss.  None of these disorders 
has been associated by competent medical evidence to service-
connected disabilities.  While the Board may consider the 
findings of the SSA, and the evidence associated therewith, 
the Board is not bound by such disability determinations.  
Moreover, in this veteran's case, the disability 
determination was based in part on non-service-connected 
disabilities, which the Board may not consider in determining 
whether a total rating due to individual unemployability due 
to service-connected disabilities is warranted under VA 
disability benefits law.  See Brady v. Brown, 6 Vet. App. 
532, 538 (1994) (there is no statutory or regulatory 
authority for the determinative applicationof SSA regulations 
to the adjudication of VA claims, and VA has not adopted 
certain SSA regulations that would be beneficial to the 
claimant).  The Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).

The test of individual unemployability is whether the 
veteran, as a result of his service-connected disability or 
disabilities, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.  "Substantially gainful employment" is 
defined as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  VA Adjudication Manual M21-1 (M21-1) § 50.55(8), 
quoted in Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  
It is of note that the veteran has worked after service as a 
cook and in food service, as a custodian, for several years 
as a student union manager until 1996 when the position was 
eliminated, and in 1997 reported that he was working at a 
courthouse.  There is no competent evidence showing that the 
veteran's employment has been occasional, intermittent, 
tryout or unsuccessful, or that employment eventually 
terminated on account of a service-connected disability.  
Moyer v. Derwinski, 2 Vet. App. 289 (1992). 

Based on the evidence of record, the Board finds that the 
veteran's service-connected disability of PTSD does not 
preclude him from securing or following a substantially 
gainful occupation.  See 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(c).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a total rating for compensation purposes based on 
unemployability due to his service-connected disability of 
PTSD.

While the Board has considered the applicability of the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issues on appeal, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 3.102 (1998). 


ORDER

Service connection for bilateral hearing loss and bilateral 
tinnitus is granted. 

Service connection for a back condition, a leg condition, 
headaches, a foot condition, and an ankle condition, having 
been found to be not well grounded, are denied. 

An increased evaluation for PTSD is denied. 

A total disability rating for compensation purposes on the 
basis of individual unemployability is denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


